Citation Nr: 1228259	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD) prior to November 30, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD prior to February 1, 2012.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD from February 1, 2012.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which assigned an initial evaluation for the award of service connection for PTSD and denied service connection for tinnitus.

VA notified the Veteran that he was scheduled for a June 2012 hearing before a member of the Board.  On the day of the hearing the Veteran cancelled his hearing request.  There is no indication the Veteran seeks to have this hearing date rescheduled.  Therefore, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file   A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to November 30, 2010, the impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.

2.  From November 30, 2010, to February 1, 2012, the impairment from the Veteran's PTSD more nearly approximates reduced reliability and productivity than deficiencies in most areas.

3.  From February 1, 2012, the impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due; but not total occupational and social impairment.

4.  Right ear tinnitus is not shown; and to the extent that the Veteran reports tinnitus-type symptoms in statements to VA, these are not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD prior to November 30, 2010, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2011).

2.  The criteria for an evaluation in excess of 50 percent for PTSD prior to February 1, 2012, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2011).

3.  The criteria for an evaluation in excess of 70 percent for PTSD from February 1, 2012, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Codes 9411 (2011).

4.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his PTSD claim in December 2004.  While he was provided an initial VCAA letter in January 2005, this letter did not include notice of how VA determines disability ratings and effective dates.  The RO denied initially the Veteran's claim in July 2005.  The RO provided the Veteran with notice of the disability rating and effective date elements of his claim in March 2006, prior to the rating decision on appeal.  It is noted that this appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD in August 2008. The Veteran was provided fully adequate VCAA notice prior to the August 2008 rating decision that granted service connection for PTSD.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in March 2012.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

In regards to the tinnitus claim, the Board observes that VA provided the Veteran with a fully compliant VCAA notice letter dated in April 2007.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  The Veteran has been afforded VA medical examinations in response to the PTSD and tinnitus claim.  The Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran reported on VA examinations in June 2008 and November 2010 that he had been awarded Social Security Administration (SSA) disability benefits due to pulmonary problems.  The Veteran has not alleged that he is in receipt of these benefits due to psychiatric disorder.  As such, VA has no duty to obtain SSA records which are not pertinent to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).
Accordingly, the Board will address the merits of the claim.

II.  Claims for Increased Initial Evaluations for PTSD

The Veteran seeks initial higher ratings for PTSD, rated at the 30 percent disability level prior to November 30, 2010; at the 50 percent disability level prior to February 1, 2012; and at the 70 percent disability level from February 1, 2012.  He avers that the current ratings do not accurately reflect the severity of his psychiatric disorder during the appeal period.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the, "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Factual Background

VA treatment records dated November 2004 reflect that a GAF score of 50 was assigned.  The Veteran reported that he has been married for 35 years and had long-term employment.  He further reported that he enjoys doing yard work, sports, listening to music, and watching television.  Mental status examination showed that the Veteran was alert and attentive, oriented in all spheres, with appropriate grooming and behavior, normal speech, intact language, without perceptual disturbances, and with normal, coherent thought processes and associations.  The Veteran was not suicidal or homicidal.  There was no impairment of insight, judgment or memory.  His affect was flat; his mood both anxious and depressed.  In December 2004, a GAF of 45 was assigned.  The Veteran presented with PTSD symptoms of avoidance, emotional numbing, arousal, and depression.  In January 2005, a GAF score of 41-50 was assigned.  PTSD was described as moderate and chronic.  VA treatment records show that the Veteran was treated with individual therapy and that he declined medication.  In January 2005, the Veteran reported that had sleep difficulty, felt irritable, had episodic depression and anxiety, was easily agitated and angered by others, and did not like to be around people (including family).  In March 2005, the Veteran's symptoms were described as moderate, severe.  His symptoms included increased startle response, hypervigilance, depression, anxiety, and irritability.  In May 2005, the Veteran agreed to initiate medication, Lorazepam.

Report of VA examination dated in June 2005 reflects that the Veteran was married for 35 years, but that they were divorced for a year due to domestic violence and drinking.  He reported having 2 sons that had paid off his home mortgage.  The Veteran stated that he works, enjoys yard work, and helps his wife with shopping and cooking.  He further stated that he was close to his siblings and occasionally went out to dinner with his wife.  Mental status examination showed a nervous affect.  There was no impairment of speech, thought processes, judgment, or perception.  There was no suicidal or homicidal ideation.  The Veteran denied panic attacks although he states that he feels anxious and tense "quite a bit."  He complained of nightmares, anxiousness with memories, sleep difficulties, avoidance, and hypervigilance.  Moderate to severe PTSD was diagnosed and a GAF score of 58 was assigned.

VA treatment records dated between 2005 and 2007 reflect continued individual therapy for PTSD and that the Veteran was prescribed Lorazepam.  Symptoms remained similar to those previously described.  The Veteran continued with depressed mood, but denied thought of suicide.  In November 2005, the current GAF was 55; the last GAF of August 2005 was also 55.  It was noted in February 2006 that the Veteran was not taking his medication consistently although he was later noted to be taking them as prescribed.  The record shows that the Veteran retired in December 2005.  The Veteran reported in March 2006 episodic problems with avoidance, emotional numbing, arousal symptoms, and depression.  He also reported continued problems with sleep-difficulty falling asleep and waking several times in the night.

A June 2006 therapy note reflects that "due to the severity of his PTSD symptoms, he is unable to establish and maintain relationships, and is unable to obtain and retain employment."  Symptoms were described as poor sleep, intrusive and distressing memories, nightmares, avoidance, emotional numbing, arousal symptoms, hypervigilance, easy to agitate and anger, poor concentration and memory, moments of dissociation, flat affect, and depressed mood.  A GAF score of 41-50 was assigned.

VA treatment records dated between 2007 and 2008 reflect similarly.  The assessments were PTSD/Depression, moderate, severe, chronic.  He was treated with individual therapy and encouraged to take his medications as prescribed.  He was noted to have episode of panic/anxiety.  Between August and November 2007, the Veteran's GAF score was 45.  In February 2008, the Veteran described his symptoms as episodic.

A May 2007 therapy note reflects that "Due to the severity of his PTSD symptoms he [the Veteran] is unable to establish and maintain relationships, and is unable to obtain and retain employment.  Symptoms were described as intrusive and distressing memories and dreams of Vietnam, avoidance, emotional numbing, arousal symptoms, and depression.  A GAF score of 41-50 was assigned.

Report of VA examination dated in June 2008 reflects complaints of hyperarousal, re-experiencing and intrusive memories, anxiety, sleep disturbance and nightmares, memory and focus problems.  The Veteran reported that he lived with his family in their own home, he performs the basic activities of daily living, he enjoys gardening and watching television, he gets together with his family, and he joined the American Legion.  He reported that he retired in 2005 and was given SSA benefits due to pulmonary problems.  Mental status examination showed depressed mood and some minor deficits of working and short-term memory, but otherwise there was no impairment of speech, perception, and judgment.  Moderate PTSD was diagnosed and a GAF score for 57 was assigned based on occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning in regard to routine behavior, self-care, and normal conversation.

A letter dated in September 2008 from the Veteran's VA staff psychiatrist and clinical therapist reflects that the Veteran's PTSD symptoms create "difficulties in the areas, employment, family relationships, judgment, thinking and mood."  The VA staff indicated that "Due to the severity of his PTSD symptoms it is felt veteran is unable to work even in loosely supervised work environment.  It is felt that veteran does meet criteria for permanent unemployability."

A statement from E.R., undated, received in July 2009, reflects that he was a friend of 10 years of the Veteran and had worked with him.  He noted that the Veteran could become very depressed and angry at times-for days at a time-and that he very jumpy, and would not talk to fellow co-workers unless he unless required.
VA treatment records dated between 2008 and 2009 reflect continued treatment for episodic problems with avoidance, emotional numbing, arousal, anxiety, and depression.  A May 2008 note reflects that the Veteran had less depression/anxiety/irritable.  He was alert, cooperative, and appropriate in grooming and behavior.  There was no impairment of speech, thinking, sensorium, insight, or judgment.  A GAF score of 45 was assigned.

A July 2008 therapy note reflects an assessment that that "Due to the severity of his PTSD symptoms he [the Veteran] is unable to establish and maintain relationships, and is unable to obtain and retain employment.  The severity of his PTSD symptoms creates difficulty in the areas of employment, family relationships, judgment and thinking."  The clinical findings reflect average insight and judgment and no impairment of thought processes, cognition, thinking, speech, or perception.  The Veteran was neither suicidal/homicidal, nor responding to visual/auditory hallucinations.

VA treatment records dated in 2009 reflect new symptoms associated with PTSD.  In May 2009, the Veteran reported seeing "images" of people and hearing voices.  It was noted that he presented with a portable oxygen unit, his affect flat and mood depressed.  The Veteran reported having crying spells-his struggles with chronic obstructive pulmonary disease were cited as a contributing factor to his depression.  GAF scores were 45.  In June 2009, it was noted that the Veteran was not psychotic or suicidal.  A July 2009 note shows that the Veteran reported hearing sounds, noises, and saw shadow/movement in his peripheral vision.

An August 2010 VA therapy record shows that the Veteran "appears to have significant difficulties in the following areas:  social and family."  A GAF of 45 was assigned.  An August 2010 VA psychiatrists note shows that the Veteran complained of intrusive thoughts and nightmare, and that his affect showed mild to moderate depression/anxiety/irritability.  Otherwise, there was no impairment of speech, thinking, sensorium, or perception.  Insight and judgment were average.  The Veteran was not psychotic or suicidal.  A GAF of 45 was assigned.  In August 2010, the Veteran reported that he was doing fairly well and did not require any further psychiatric medications.

Report of VA examination dated in November 2010 reflects complaints of some hyperarousal, re-experiencing traumatic events and avoidance behaviors; sleep difficulties, waking with night sweats and the need to urinate; bad dreams and awakening from them very anxious and short of breath; increased anxiety as chronic obstructive pulmonary disease has worsened; depression and episodic suicidal feelings without plan or intent; low energy along with diminished interest and motivation; occasionally thinks he hears things and sees shadows in periphery; diminished memory and focus.  The Veteran reported that spends most his time sitting around his home and that he has to rest due to shortness of breath associated with his pulmonary condition.  His primary hobby was yard work.  He may watch a movie on television.  Mental status was described as having worsened.  Mood was depressed and affect was primarily full range.  The examiner stated that there had been some inappropriate behavior in regards to verbal aggressiveness; that he was in treatment and responded somewhat to treatment; that his thought processes and communication were impaired by difficulties in short term memory and concentration; that his social functioning was impaired by his high level of anxiety and depressive symptoms; and that the Veteran was employable from a psychiatric standpoint in a limited setting in which he would have little or no contact with the public and loose supervision.  A GAF of 52 was assigned.  As to severity, the examiner wrote as follows:

Due to the veteran's post-traumatic stress disorder and related depression, he has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He does require continuous medication.

VA treatment record dated in 2011 reflects ongoing psychiatric treatment and therapy.  A February 2011 note reflects a GAF score for 45.  It was noted that the Veteran had had increased startle response and hypervigilance.  Affect was mild to moderate depression/anxiety/irritability.  March and April 2011 notes reflect that the Veteran was attentive, oriented in all spheres, and appropriately groomed with normal speech, intact language, appropriate affect, and normal mood.  The Veteran denied perceptual disturbances.  Thought processes were normal, coherent, with no unusual thought content.  There was good insight and judgment.  Memory was intact.  The Veteran denied current suicidal/homicidal ideations.

The record includes a letter from VA to the Veteran dated in May 2011 showing that he requested a Colorado fish and small game license eligibility letter.

A February 2012 VA Disability Benefits Questionnaire (DBQ) reflects that the Veteran has PTSD with "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Total occupational impairment was not found.  Symptoms were described as follows:  Depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  It was noted that the Veteran was unable to complete testing due to irritability and agitation.



Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against increased evaluations for PTSD.  The evidence of record does not more nearly approximate the schedular criteria for the next higher rating.  38 C.F.R. § 4.7.

Prior to November 30, 2010, neither the lay nor the medical evidence more nearly reflects the symptoms resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran's primary symptoms were depression, anxiety, hyperarousal, re-experiencing and intrusive memories, avoidance, emotional numbing, hypervigilance, irritability, and sleep disturbance.  However, neither the frequency nor severity of these symptoms supports the assignment of a higher disability rating.  His symptoms were characterized as "episodic" rather than continuous.  His affect was occasionally flattened.  For the period prior to November 30, 2010, the evidence shows no impairment of speech or communication, or any indication that the Veteran was unable to understand complex commands.  While the Veteran reported memory and focus (concentration) problems on VA examination in June 2008, clinical findings showed only "minor deficits of working and short-term memory."  The evidence further shows no impairment of judgment, abstract thinking, or perception.  The Veteran reported hearing noises and seeing images in his periphery during treatment in 2009, but the examiners reported that he was not psychotic.

Also, while the Veteran's symptoms are significant for depression, isolation, and avoidance, the evidence reflects that the Veteran has had employment, hobbies, outside interests, and social interactions during the period prior to November 30, 2010.  Specifically, the record shows that he worked full-time prior retiring in December 2005 due to chronic obstructive pulmonary disease; he enjoyed yard work and watching television; he was close to family and occasionally went out to dinner; gets together with family; and he had joined the American Legion.  The evidence reflects that the Veteran has maintained a long-term marriage and relationship with his sons as evidenced by the more than 35 years of marriage and his sons having paid off his home mortgage.  The clinical evidence shows that he Veteran was not so depressed as to be unable to perform the activities of daily living-to include grooming, hygiene, and self-care-and that he was not suicidal.

An August 2010 VA therapy note characterized the Veteran's depression, anxiety, and irritability as mild to moderate.  The record shows complaints of anxiety, but it does not show complaint of panic attacks occurring more than once a week.

The above, coupled with report of VA examination dated in June 2008, more closely resemble the criteria for a 30 percent rating.  The June 2008 report of VA examination reflects a GAF score for 57, suggesting moderate symptoms, and "occasional decrease in work efficiently or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning..."

The Board acknowledges the 2006 and 2007 VA therapy notes, which reflect that the Veteran was unable to establish and maintain effective relationships, and unable to obtain or retain employment due to PTSD symptoms.  However, the Board finds that this evidence has diminished probative because the statements are conclusory and provide no discussion of the severity, frequency, or duration of his symptoms in the context of either the Veteran's social or occupational functioning.  Notably, the treatment records, including those associated with the statements in regard to the Veteran's ability to establish or maintain effective relationships or obtain or retain employment, are bereft of any discussion or history of fractured relationships or ability to function in a worklike setting.

In regards to the Veteran's social functioning, the record shows that the Veteran was unable to name any close friends, but it further shows that he joined a social organization, the American Legion, and spent time with his family even though he was easy irritated, agitated, and angered by others.

In view of the above, the Board finds that the Veteran's PTSD more closely resembles the criteria for a 30 percent rating prior to November 30, 2010.  Entitlement to a higher evaluation is not warranted.

For the period from November 30, 2010, to February 1, 2012, the Veteran is rated at the 50 percent disability level for PTSD.  The Board finds that neither the lay nor the medical evidence more nearly reflects occupational and social impairment with deficiencies in most area due to PTSD symptoms-as is required for an evaluation greater than 50 percent.  Specifically, report of VA examination dated in November 2010 reflects that the Veteran had symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  VA treatment records dated in 2011 reflect similarly.  This evidence more nearly reflects the criteria for a 50 percent rating and no more.  Entitlement to the next higher evaluation, 70 percent, is not shown until VA examination in February 2012.

The DBQ dated in February 2012 reflects that the reflects that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to PTSD symptoms.

For the period from February 1, 2012, the Veteran has been rated at the 70 percent disability level for PTSD.  Entitlement to the next higher evaluation, 100 percent, is not shown prior to or from this date.  The lay and medical evidence shows that for the period commencing February 1, 2012, the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  It was noted that the Veteran was unable to complete testing due to irritability and agitation.  On VA's DBQ dated in February 2012, total occupational impairment was not found.  Therefore, the Board finds that the evidence does not more nearly reflect the schedular criteria for a 100 percent evaluation for PTSD.

The Board has also considered the Veteran's GAF scores. These ranged from 41 to 58 during the appeal period.  His score was mostly 41-50 on therapy visits while it ranged from 52 to 58 on VA examinations.  At worst, his assigned a score reflects serious symptoms.  The currently assigned ratings of 30 percent, 50 percent, and 70 percent are not incongruous with these GAF scores when viewed in the greater context of the lay and medical evidence discussed above.

While the Veteran is competent to report that his disability is worse than evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  However, although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  It is noted that the Veterans evaluation for PTSD has been staged, but there is no basis for further staging of his ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claims for increase for PTSD are denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


III.  Claim for Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  In a March 2006 statement, the Veteran reported that he sustained left ear injury hearing loss and ringing ears from an artillery blast.  He reported that he was treated at a medical facility in Vietnam.  In a June 2007 statement, he reported constant tinnitus related to in service noise exposure-specifically, his work in the artillery and the left ear injury.  He denied any medical treatment for tinnitus, noting that the condition cannot be treated.

Pertinent Law and Regulation

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The preponderance of the evidence is against service connection for tinnitus. Tinnitus is not shown in service, left ear tinnitus has not been related to service, and right ear tinnitus is not shown.

Service treatment records are silent for tinnitus.  Report of separation examination dated in July 1969 reflects normal clinical evaluation, and the Veteran reported no history tinnitus.  He denied ear trouble, running ears, and hearing loss at that time.  The Veteran filed an original VA compensation claim in August 2004.  At that time, he did not report tinnitus or ringing ears.  A VA treatment note dated in October 2004 reflects complaints of decreased left ear hearing and history of left tympanic membrane perforation.

Service connection for left ear hearing loss was denied by the RO in July 2005.  In 2006, he reported having tinnitus since service.

Report of VA audiological examination dated in June 2008 reflects that the Veteran served in an artillery unit in Vietnam.  It further shows noise exposure post service from his work environment (hammering, machinery, and power tools) as a machine operator for 34 years-hearing protection was required in some areas but not others.  The examiner reported that left ear tinnitus was less likely as not caused by or the result of military noise exposure; and that tinnitus of the right ear was not claimed.

On review of the evidence, the Board finds that the weight of the evidence is against service connection for tinnitus.  In regards to the right ear, tinnitus was not reported on recent VA examination in June 2008.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In regards to the left ear, tinnitus is not shown in service and has not been etiologically related to service, including acoustic trauma in service.

The Board has considered the Veteran's statements and accepts that he is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Also, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Veteran is not competent to relate any current tinnitus-type symptoms to service (to include noise exposure) as this is not susceptible to lay observation and he lacks the requisite medical expertise.  See Jandreau, 492 F.3d. 1372 (2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Moreover, to the extent that he suggests that he had tinnitus in service, or continuity of symptoms since service, the Board finds that he is not credible.  This is because report of separation examination dated in 1969 show normal clinical evaluation and no complaints of tinnitus-type symptoms.  Likewise, VA treatment records are silent for tinnitus, he did not report having tinnitus on his original VA compensation application in 2004, and the Veteran's statements regarding tinnitus are significantly vague-that is, he does not describe the frequency or severity of the symptoms, or the circumstances when he first noticed the symptoms.  This coupled with the significant time intervening service and the first report of tinnitus more than 30 years after service weigh against the Veteran's credibility.  Therefore, the Board finds that the Veteran's statements have diminished probative value.

The more probative evidence of record shows that the Veteran does not have a currently diagnosed tinnitus disability of the right ear and that his tinnitus symptoms of the left ear are not etiologically related to noise exposure in service.  It is noted that the combat presumption under 38 U.S.C.A. § 1154(b) does not deal with the question of whether a current disability exists or whether there is a link between a current disability and service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 30 percent for PTSD prior to November 30, 2010, is denied.

An evaluation in excess of 50 percent for PTSD prior to February 1, 2012, is denied.

An evaluation in excess of 70 percent for PTSD from to February 1, 2012, is denied.

Service connection for tinnitus is denied.

REMAND

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability has been raised by the record.  Specifically, VA mental health notes and a letter from the Veteran's treating psychiatric and psychologist report that the Veteran is unable to obtain or retain employment due to the severity of his service-connected PTSD.

It is well-established that TDIU is essentially a component of a claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Therefore, remand is necessary for consideration of this issue in the first instance by the RO to ensure that the Veteran is afforded due process of law.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the claim is REMANDED for the following action:

1.  The RO or the AMC should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  If a formal claim on VA Form 21-8940 is received, then the RO or the AMC should provide the Veteran with a VCAA letter addressing the claim for TDIU and request that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

3.  The RO or the AMC should conduct any development deemed appropriate.  If it is determined that an examination is warranted, the RO or the AMC should review the electronic file, and if documents contained therein are deemed to be relevant to the TDIU issue and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

4.  After completion of the above and any additional development deemed necessary, the RO or the AMC should adjudicate the claim for TDIU.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


